14 F.3d 48
New Jersey Association of Health Care Facilities, Inc., N.J.Association of Non-Profit Homes for Aging, Inc., GreenwoodHouse Home for Jewish Aged, Inc.,Holiday Medical Center,Inc., d/b/a Medicenter of Lakewood, Mega Care, Inc., d/b/aLlanfair House,Presbyterian Homes of Northern N.J., Inc.,d/b/aRobert Wood Johnson Health Care Centerv.Gibbs (Alan J.), Commissioner of N.J. Department of HumanServices, Kilstein (Saul M.), Director of Divisionof Medical Assistance and Health
NO. 92-5623
United States Court of Appeals,Third Circuit.
Nov 04, 1993

Appeal From:  D.N.J.,
Lifland, J.


1
AFFIRMED.